 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Technologies CorporationandInternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, District 91andLocal Lodge700, Canel Lodge,International Association ofMachinists and Aerospace Workers,AFL-CIOCases 39-CA-1638 and 39-CA-1732January 9, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 16, 1987, the National Labor RelationsBoard issued a Decision and Order' that,among other things, adopted the administrative lawjudge's conclusion that the Respondent violatedSection 8(a)(5) and (1) of the Act by unilaterallyexcluding employees in the job classification ofproduction control coordinator (PCC) from pro-duction and maintenance bargaining units at four ofthe Respondent's plants The Board filed an applecation for enforcement of its Order with the UnitedStates Court of Appeals for the Second Circuit 2 Initsbrief to the court the Respondent argued,among other things, that the portion of the Board'sOrder requiring the Respondent to bargain withthe Union over the continued status of PCCs asbargaining unit employees" improperly requiredthe Respondent to bargain over the scope of theunit,a nonmandatory subject of bargainingOnSeptember 19, 1988, the Board moved the court toremand the case to permit the Board to reconsideritsDecision and Order On October 14, 1988, thecourt granted the Board's motionOn October 21, 1988, the Board notified the parties that it was reconsidering its decision to theextent that it orders the Respondent to `bargainwith the exclusive bargaining agents over the continued status of PCCs as bargaining unit employees"' and invited the parties to file statements ofpositionThe General Counsel and the Union filedstatementsof position arguing that the Boardshould clarify the Order by deleting the provisionrequiring theRespondent to bargain with theUnion over the continued status of PCCs as bargaining unit employeesThe Respondent filed astatement of position contending that the Boardshould dismiss the allegation that the Respondentviolated the Act by excluding employees in the job1287 NLRB 198 Member Cracraft did not participate in the decision2 The Union also filed a petition for review of another portion of theBoards Order in which the Board(Member Johansen dissenting) haddismissed an allegation that the Respondent had violated Sec 8(a)(5) and(1) of the Act by unilaterally altering progressive discipline proceduresfor absenteeismclassification of PCC from the four production andmaintenance bargaining unitsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelHaving considered the parties'statements of position and our Decision and Order in this case, weconclude that the portion of the Order requiringtheRespondent to bargain over the continuedstatus ofPCCsas bargaining unit employees andthe rationale that is the predicate for this portion ofthe Order are in error The complaint in this casedid not allege that the Respondent's decision to im-plement a new computerized inventory and production control system violated the ActThejudge, nevertheless,addressed this question andspecifically found that underOtis Elevator Co 3andFirstNational Maintenance Corp v NLRB4the Respondent s decision to implement this new systemwas not a mandatory subject of bargaining 5 Continuing this analysis, the judge went on to find thatthe Respondent's exclusionof PCCsfrom the bar-gaining units was aneffectof the Respondent's decision to adopt a new inventory and productioncontrol system and that,therefore,theRespondent's failure to bargain over its exclusion of PCCsfrom the units violated its duty to engage in effectsbargainingSwitching his mode of analysis, thejudge further found the Respondent's exclusion ofPCCsfrom the bargaining units to violate the Respondent's duty to bargain under the theory ofBayShipbuildingCorp6and predecessor cases, whichhold that an employer violates the Act when, with-out the agreement of the union,it removes a substantial group of employees from a bargaining unitwithout showing that the group is sufficiently dissimilar from the remainder of the unit to warrantremovalBecause the judge found that the exclusion ofPCCsfrom the bargaining units violated Section8(a)(5) and(1) of the Act under the theory ofBayShipbuilding,in his remedy he recommended thatthe Respondent be ordered to recognize the PCCsasmembers of the units, to apply the collectivebargaining agreements to thePCCs,and to makethem whole for any losses they might have suf-fered as a result of their exclusion from the unitsAlthough he incorporated these provisions in hisOrder,he included an additional provision in hisOrder at paragraph 2(a), apparently based on his3 269 NLRB 891 (1984)4 452 US 666(1981)5 In our earlier decision at fn 2 we noted that no party had exceptedto this finding and that therefore it was unnecessary for us to pass onthe judge s analysis ofOtis Elevator Co6 263 NLRB 1133 (1982)292 NLRB No 42 UNITED TECHNOLOGIES CORP249effects bargaining theory, requiring the Respondentto bargain with the Union over the continuedstatus of PCCs as bargaining unit employees Healso ordered the Respondent to cease and desistfrom excluding PCCs from the bargaining unitswithout notice to or bargaining with the UnionNo party in earlier arguing its position to usraised the inconsistency of these provisions or therationaleson which they were based, and weadopted the portion of the judge's decision findingthat the Respondent's exclusion of PCCs from thebargaining units violated Section 8(a)(5) and (1) ofthe Act, as we agreed with this conclusion On re-consideration, however, we now find it appropriateto address this matterAssuming arguendo that the judge was correctthat the Respondent's decision to implement a newcomputerized inventory and production controlsystem was not a mandatory subject of bargaining,7we do not agree with his finding that the Respondent's exclusion of PCCs from the bargaining unitswas an effect of this decision Rather, the effect ofthe Respondent's decision on unit employees wasthat certain unit employees, known as expediters,"were required to perform their inventory-trackingfunction with new tools, i e , computers, and wereassigned to the new PCC job classification TheRespondent's decision to consider the PCC jobclassification as outside the bargaining units wasnot simply an effect of the Respondent's adoptionof its new inventory and production controlsystemThere was nothing about implementationof the new system that mandated that the newPCC position be outside the units Rather, the Respondent's decision to regard PCCs as nonunit em-ployees was an entirely separate matter Further,the complaint did not allege that the changes in theexpediters'work occasioned by the Respondent'scomputerization of its inventory and productioncontrol system violated the Act Thus, it was notcontended that these changes constituted an effectsbargaining violationMoreover, there is an additional basis for concluding that the Respondents exclusion of PCCsfrom the bargaining units was not a matter for ef-fects bargainingAs the Respondent now correctlypoints out, unit scope is not a mandatory subject ofbargaining and, thus, neither party may be requiredto bargain about it 8 It was, therefore, improper to7As noted above no party excepted to the judge s conclusion that thisdecision did not concern a mandatorysubject ofbargaining and it is unnecessary for us to resolve this question8Bozzuto sInc277 NLRB 977 (1985)Because unit scope is not amandatory subject of bargaining a change in unit scope was not a matteron which the Respondent could insist to impasse or implement CfFranklme Inc287 NLRB 263 264 at fn 8 (1987)order the Respondent to bargain concerning theunit status of PCCs Accordingly, we decline toadopt the judge's conclusion that the Respondentcommitted an effects bargaining violation by ex-cluding PCCs from the bargaining units, and weshall delete from the Order the provision requiringthe Respondent to bargain concerning the continued status of PCCs as unit employeesWe continue to agree, however, with the judge'sconclusion that the Respondent's exclusion of thePCC classification from the bargaining units violat-ed Section 8(a)(5) and (1) of the Act on the basis oftheBay Shipbuildingtheory, and we adopt his anal-ysis in this regard 9 It follows from this theory ofthe violation that the judge's recommended Ordershould be modified to require the Respondent tocease and desist from excluding PCCs from thebargaining unitswithout the agreement of theUnion 10 We therefore shall enter an order incorporating the modifications made to the judge's recommended Order in our original decision and further modifying the recommended Order to requirethe Respondent to cease and desist from excludingPCCs from the bargaining units without the agree-ment of the Union Additionally, as discussedabove, we shall delete the requirement that the Re-spondent bargain over the status of PCCs as bargaining unit employeesORDERThe National Labor Relations Board orders thatthe Respondent, United Technologies Corporation,North Haven, Southington, East Hartford, SouthWindsor, and Middletown, Connecticut, its offi-cers, agents, successors, and assigns, shall1Cease and desist from(a)Excluding production control coordinators(PCCs) from the collective-bargaining units foundappropriate at each of the Connecticut facilitieswithout the agreement of North Haven AircraftLodge 707, Industrial Aircraft Lodge 1746-A, IndustrialAircraftLodge 1746, and Lodge 700,Canel Lodge, all of the International Association ofMachinists and Aerospace Workers, AFL-CIO9We do not completely agree with his characterization ofBay Shipbuildingas holding that employers violate the Act when theywithoutbargainingreplace bargaining unit jobs with nonunit positions or transfersubstantial groups of employees out of the unit(emphasis added) Asunit scope is a nonmandatorysubject ofbargaining see fn 8 above it isnot merely bargaining but rather agreement that is required before unitjobs are transformed into nonumt jobs In the present case there was netther agreement nor bargaining on the exclusionof PCCs from the bargaining units10We shall not include in our Order an exception that would allowexclusion of the PCCs from the units if the Respondent shows that theyare sufficiently dissimilar from the other unit employees to warrant exclusionThe Respondent has had an opportunity to make this showing andhas failed to do so 250DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rightsguaranteedthem by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Recognize the PCCs as part of the collective-bargaining units found appropriate at each of theConnecticut facilities and apply to the PCCs theterms of the collective bargaining agreements covering those units(b)Make the PCCs whole for any losses theymay have incurred as a result of their unlawful exclusion from the bargaining units and from cover-age of the collective-bargaining agreements, in themanner prescribed in the remedy section of thejudge's decision(c)Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its facilities atMiddletown, NorthHaven, East Hartford, South Windsor, and South-ington,Connecticut copies of the attached noticemarked "Appendix "i i Copies of the notice, onforms provided by theRegionalDirector forRegion 34, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees are customarily postedReasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply" If this Orderis enforced by a judgment of a United States court ofappeals thewords in thenotice readingPostedby Order ofthe NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT exclude production control coor-dinators (PCCs) from appropriate bargaining unitsof production and maintenance workers withoutthe agreement of North Haven Aircraft Lodge 707,IndustrialAircraftLodge 1746 A, Industrial Aircraft Lodge 1746, and Lodge 700, Canel Lodge, allof the International Association of Machinists andAerospace Workers, AFL-CIOWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercase of the rights guaranteed you by Section 7 ofthe ActWE WILL recognize the PCCs as part of the collective bargainingunitsof production and mainte-nance workers at each of the plants listed belowand we will apply to the PCCs the terms of thecollective-bargainingagreements covering thoseunitsUnited Technologies Corporation, Pratt &Whitney Aircraft Group, Manufacturing Divi-sion,North Haven, Connecticut plantUnited Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Prod-uctsDivision andManufacturingDivision),Southington, Connecticut plantUnited Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Engi-neering andManufacturingDivision),EastHartford, Connecticut (including the DE Lab,theWillgoos Lab, facilities located atManchester and Rocky Hill) and Power SystemDivision, South Windsor, Connecticut plantUnited Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Engi-neering and Manufacturing Division), Middletown, Connecticut plantWE WILL make the PCCs whole for any lossesthey may have incurred as a result of their exclu-sion from the bargaining units and from coverageof the collective-bargaining contracts, with interestUNITEDTECHNOLOGIESCORPORATION